DETAILED ACTION
Applicant’s 12/22/2022 response to the previous 09/23/2021 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-15 as amended and/or filed on 12/22/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 27 November 2018 (20181127).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Application number 10 2018 130 018.2, filed in GERMANY on 27 November 2018 (20181127).
Response to Amendments/Arguments
Applicant’s 12/22/2021 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 103 rejection(s) of claim(s) 1-14 as set forth in section 11 of said previous 09/23/20121 Office action have been fully considered and they are not persuasive.  
Applicant argues on pages 8-11 inter alia:
“…A distinction between the claimed invention and the cited prior art is that in the claimed invention, the stopping position and the entry/exit area are determined with the vehicle located in the driving position. As a result, if the entry/exit area is deemed unsuitable the vehicle is positioned to easily advance down the roadway and continue the search for a suitable entry/exit area…

In rejecting claim 1, as was previously presented, it was alleged that MacPherson in view of Hsu arrives at the claimed invention. MacPherson was cited as disclosing most limitations of claim 1 as previously presented. In short, MacPherson discloses a different method than the method of claim 1, because in the prior art the corresponding "entry/exit area" is determined after the vehicle is already located in the corresponding "stopping area" and is not determined from the corresponding "driving area." 

For example, in MacPherson, including the paragraphs and figures mentioned in the Office Action, the bus 100 is stopped in the alleged stopping area prior to the recognizing the alleged suitable entry/exit area. Paragraph [0140] of MacPherson discloses that with the bus stopped at a passenger stop only then are "obstructions" detected, which cause the bus 100 "to navigate to a location more suited for ramp deployment." 

As such, in MacPherson there is no disclosure of determining the stopping area and the entry/exit area from a driving position. Hsu also fails to disclose this aspect of claim 1, as amended. Therefore, even if MacPherson is modified based upon the teaching of Hsu, the modification does not arrive at the invention of claim 1. Accordingly, the Office Action has not made a prima facie case of obviousness with respect to claim 1 and the rejection thereof should be withdrawn. 

Examiners Response:
	Applicant’s arguments highlighted in bold below are untenable because:
“…A distinction between the claimed invention and the cited prior art is that in the claimed invention, the stopping position and the entry/exit area are determined with the vehicle located in the driving position…”

As set forth and highlighted in bold by the Examiner in said previous 09/23/2021 Office action page 9, MacPherson clearly teaches in para [0128] “identifying the presence of a passenger at a bus stop 709 having a curved platform, curb, or other feature, and for causing the bus to come to a stop at the passenger location”. Which the Examiner understands as requiring the bus to be in a driving mode/position when it identifies the passenger location and then comes to a stop at “the passenger location”, which connotes the newly recited claim limitations.
Applicant argues:

“In rejecting claim 1, as was previously presented, it was alleged that MacPherson in view of Hsu arrives at the claimed invention. MacPherson was cited as disclosing most limitations of claim 1 as previously presented. In short, MacPherson discloses a different method than the method of claim 1, because in the prior art the corresponding "entry/exit area" is determined after the vehicle is already located in the corresponding "stopping area" and is not determined from the corresponding "driving area." 

For example, in MacPherson, including the paragraphs and figures mentioned in the Office Action, the bus 100 is stopped in the alleged stopping area prior to the recognizing the alleged suitable entry/exit area. Paragraph [0140] of MacPherson discloses that with the bus stopped at a passenger stop only then are "obstructions" detected, which cause the bus 100 "to navigate to a location more suited for ramp deployment." 

As such, in MacPherson there is no disclosure of determining the stopping area and the entry/exit area from a driving position. Hsu also fails to disclose this aspect of claim 1, as amended. Therefore, even if MacPherson is modified based upon the teaching of Hsu, the modification does not arrive at the invention of claim 1. Accordingly, the Office Action has not made a prima facie case of obviousness with respect to claim 1 and the rejection thereof should be withdrawn.” 

As explained above, and as set forth in the previous 09/23/2021 Office action MacPherson is considered as teaching both methods of picking up passengers and is not exclusive to one or the other.  That is, as explained in paras [0127-129]+ the bus will automatically navigate in the “driving position” and come to a stop at a bus stop in for example, para [0132] “Thus for example the invention provides the capability of automatically navigating or directing, e.g. decelerating, steering and bringing to a stop the vehicle at a designated boarding location 709 after detection of a passenger waiting at or approaching the designated location.” and more specifically the bus will also “stop at the passenger location” (para [0128]).
MacPherson teaches in Figures 1A and 1B and associated descriptive texts that the bus will come to a stop at various places.  However Macpherson also teaches that the invention is compatible with wheel chair bound and other passengers faced with mobility challenges in para [0029], accordingly the bus is motivated to stop as close to those passengers with mobility challenges as possible to minimize their challenges of entering of exiting the bus.  Macpherson teaches a bus detecting a person in a wheel chair and causing the bus to stop such that the ramp lines up with the passenger in a wheel chair such that the entry/exit i.e. the “designated boarding location” of the distal edge 202 of ramp 200 in paras [0028]+ “…(FIG. 1B) of the bus 100, can be deployed by, for example, outward rotation of one or more exterior ramp panels 10 until a distal edge 202 of the ramp 200  contacts the curb, ground, sidewalk, passenger area, or other passenger-loading surface 709 “, “In normal operation, a curb side 104 is placed close to a curb platform, or other passenger loading point 709 in order to embark and disembark passengers safely, with minimal risk of their tripping on stairs, being struck by automobiles or other traffic, etc.” and especially para :
“[0123] In some embodiments, the presence of passenger(s) can be detected by identifying forms corresponding to human beings or other passengers, e.g. through facial or body recognition algorithms, etc. thus requiring the passenger(s) to take no action other than to ensure their presence within the confines of a designated stop location 709, and or making a gesture such as raising his/her arm. “ (Emphasis added) 
	
Because Macpherson is detecting the presence of passengers…”using inter alia body or facial recognition” to determine “a designated stop location 709”, the bus will determine where to stop as it approaches the designated stop location 709 of the passenger in the wheel chair that needs access to the ramp.  This would be especially evident in the situation where there is only one person/passenger at a bus stop and that passenger was in a wheel chair.   Accordingly the bus would stop such that the ramp extends right in front of the wheel chair to allow for minimal mobility challenges of the passenger in the wheelchair entering or exiting the bus.
For at least these reasons, Applicant’s arguments are not persuasive and the rejection is sustained as expounded upon below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210155264 A1 to MacPherson; Robert Ian et al. (MacPherson) in view of US 20160289044 A1 to Hsu; Arthur et al. (Hsu).

Regarding claims 1 and 11 MacPherson teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    594
    762
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    589
    788
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    557
    743
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    750
    950
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    668
    870
    media_image5.png
    Greyscale

and associated descriptive texts a method and device for providing control signals for least partly automating driving of a vehicle 100 from a driving position into a stopping position in para:
“[0128] Thus for example the invention enables buses 100 comprising controller(s) 300 configured for identifying the presence of a passenger at a bus stop 709 having a curved platform, curb, or other feature, and for causing the bus to come to a stop at the passenger location, changing vehicle height and opening the door, some of these actions based on topography at and within the vicinity and/or approaches to the bus stop”, 
the method comprising: 
receiving vehicle environment signals from sensors 250, 223, 225, etc. with a vehicle that is in a driving position in paras:
“[0127] Sensor(s) 250 such as lidar components 223, cameras 225, GPSs 217, etc., can also be adapted to provide information to controller(s) 300, 304, 308, 312, etc., concerning other special condition(s) at platform(s) 709 or other locations, such as weather, radius of curvature of platforms, presence of passenger assistance devices such as wheel chairs, walkers, bicycles or strollers, especially by using visual, infrared, laser, and/or other image and data interpretation and mapping schemes, including artificial recognition and other machine vision techniques. 
[0128] Thus for example the invention enables buses 100 comprising controller(s) 300 configured for identifying the presence of a passenger at a bus stop 709 having a curved platform, curb, or other feature, and for causing the bus to come to a stop at the passenger location, changing vehicle height and opening the door, some of these actions based on topography at and within the vicinity and/or approaches to the bus stop.

[0175] In various aspects and embodiments the invention enables further improvements in efficiency, reliability, and safety by enabling controllers 300, 302, 184, etc., to automatically control ramp/and or suspension operations based on sensed geographic position (sometimes known as geo-fencing operations). For example, a controller 300 of a bus 100 in accordance with such aspects and embodiments can comprise, or otherwise be communicatively linked to, any one or more of GPS device(s) 211, RFID, and/or other devices 733 for sensing vehicle geographic location or proximity to structures, etc., in order to automatically identify ramp deployment and/or suspension extension/contraction conditions to be implemented at a passenger stop, terminal, or maintenance facility, etc., or to accommodate temporary conditions due to road or wayside construction, accidents, or other incidents, etc. For example, a ramp 200 of a bus 100 stopped at a passenger stop associated with a known curb height can be automatically deployed to the proper height.” (Emphasis added); 

processing the received vehicle environment signals with the vehicle in the driving position, the processing including: 
a) detecting an entry/exit area to be used for at least one of boarding and disembarking of a wheelchair user in paras [0127-128] above and:
“[0119] In accordance with such embodiments, vehicle exterior condition sensors 211, 209 can, for example, include some or all of GPS systems 217; geofence devices; cameras 225; lidar devices 223; resistance and/or angle position meter(s) 208, e.g. to detect obstructions or limitations in freedom of motion. Vehicle exterior conditions monitored by such devices can, for example, include some or all of exterior topography, such as gates, platforms, objects in the vehicle's path; overhangs and other overhead objects; the presence of passenger(s) and/or their proximity to or location relative to a platform or loading site; the presence of a platform and/or its relative or absolute geographic location; the absolute or relative height of a platform; the absolute or relative location and/or orientation with respect to any other object(s); time of day and/or light conditions, weather, etc.; and/or any of a wide variety of conditions at or on a passenger loading platform or location, including for example weather, radius of curvature of platform, presence of passenger assistance device, e.g., wheel chair, walker, bicycle or stroller. It will be understood by those skilled in the relevant arts that such sensors, and others, can be used to detect or otherwise assess a wide variety of vehicle exterior conditions using known methods of application, and they will not be troubled in implementing at least basic functionality with respect to such assessments.”;

b) checking whether the entry/exit area has spatial dimensions required for the at least one of the boarding and the disembarking of the wheelchair user in para [0119] above:
 “Vehicle exterior conditions monitored by such devices can, for example, include some or all of exterior topography, such as gates, platforms, objects in the vehicle's path; overhangs and other overhead objects; the presence of passenger(s) and/or their proximity to or location relative to a platform or loading site; the presence of a platform and/or its relative or absolute geographic location; the absolute or relative height of a platform; the absolute or relative location and/or orientation with respect to any other object(s); time of day and/or light conditions, weather, etc.; and/or any of a wide variety of conditions at or on a passenger loading platform or location, including for example weather, radius of curvature of platform, presence of passenger assistance device, e.g., wheel chair, walker, bicycle or stroller)”; 

c) recognizing that the entry/exit area has the spatial dimensions required for the at least one of the boarding and the disembarking of the wheelchair user in para:
“[0120] For example, the invention enables fully- or semi-automatic identification of the presence of one or more passenger(s) at a bus stop 709, navigation of the bus 100 to a safe and/or otherwise preferred juxtaposition to the stop 709 and stopping the bus 100 in a safe place, changing the height of some or all of the wheels 16 to accommodate access by the passenger(s), and opening a passenger door 120, and optionally turning on interior and/or exterior lights 357, deploying a ramp 200, making any desired announcements, such as route stop, or other information, and, when all passenger(s) have boarded safely, closing the door 120 and returning the bus 100 to a route service condition in which it is ready to manually, automatically, or semi-automatically proceed to one or more next passenger collection points 709.”; 

d) checking whether the entry/exit area is independently traversable by the wheelchair user in para:
“[0127] Sensor(s) 250 such as lidar components 223, cameras 225, GPSs 217, etc., can also be adapted to provide information to controller(s) 300, 304, 308, 312, etc., concerning other special condition(s) at platform(s) 709 or other locations, such as weather, radius of curvature of platforms, presence of passenger assistance devices such as wheel chairs, walkers, bicycles or strollers, especially by using visual, infrared, laser, and/or other image and data interpretation and mapping schemes, including artificial recognition and other machine vision techniques.”; 

e) recognizing that the entry/exit area is independently traversable by the wheelchair user in para [0127] above; and 
f) determining a stopping position adjacent to the entry/exit area and spaced apart from the driving position in paras [0127-128]+ above for stopping the vehicle in response to recognizing that 
(i) the entry/exit area has the spatial dimensions required for the at least one of the boarding and the disembarking of the wheelchair user in para [0119] above and 
(ii) the entry/exit area is independently traversable by the wheelchair user in para [0127] above; 
and generating control signals configured to at least partly automate the driving of the vehicle from the driving position into the determined stopping position 709 in para:
“[0123] In some embodiments, the presence of passenger(s) can be detected by identifying forms corresponding to human beings or other passengers, e.g. through facial or body recognition algorithms, etc. thus requiring the passenger(s) to take no action other than to ensure their presence within the confines of a designated stop location 709, and or making a gesture such as raising his/her arm. “ (Emphasis added)  

and driving the vehicle, at least partly automated, into the determined stopping position 709 based on the generated control signals in paras:
“[0128] Thus for example the invention enables buses 100 comprising controller(s) 300 configured for identifying the presence of a passenger at a bus stop 709 having a curved platform, curb, or other feature, and for causing the bus to come to a stop at the passenger location, changing vehicle height and opening the door, some of these actions based on topography at and within the vicinity and/or approaches to the bus stop.

[0129] For example, a vehicle ADS 300, 304, 312 can first identify a passenger, for example by camera 225, combined with another or multiple sensing technologies 211, 209 (e.g., thermal imaging and/or LIDAR sensors 223, 229) in the area of a known stop 709. Machine Learning & Deep Machine Learning applications executed by processor(s) 300 can be used to teach the processors 300 to classify targets like traffic signals, obstacles, people. For example, a system 300 can identify an object as “human” by camera/thermal sensors 223, 225, 227, 229 and classify as “passenger” by the “human” target approaching the boarding door location 112 by LIDAR 223 sensing the “human” trajectory towards the loading zone or making a visible gesture, such as raising an arm.”,
[0132] “…Thus for example the invention provides the capability of automatically navigating or directing, e.g. decelerating, steering and bringing to a stop the vehicle at a designated boarding location 709 after detection of a passenger waiting at or approaching the designated location.”,  

And claim:
“1. A control module for a passenger bus, the passenger bus comprising: a body supported by a frame and housing a plurality of passenger seats; at least one passenger access door configured to enable passenger access through at least one side of the body; and a plurality of vehicle exterior condition sensors, the plurality of vehicle exterior condition sensors comprising: at least one passenger presence detector; at least one vehicle navigation sensor; at least one steering controller; at least one speed controller; at least one extensible suspension controller; and at least one passenger access door controller; wherein the control module comprises at least one controller configured to: receive from the at least one vehicle navigation sensor signals indicating at least a position and orientation of the passenger bus, and a speed at which the passenger bus is moving; receive from the at least one passenger presence detector signals indicating the presence of a passenger; generate, based at least on the signals indicating a position, orientation, and speed of the passenger bus, signals adapted for causing some or all of the steering controller and the speed controller to navigate the passenger bus to a desired location relative to a passenger loading facility and place the passenger bus in a stopped passenger loading condition; route the signals for navigating the passenger bus to some or all of the speed controller and the steering controller; and when the bus is in a stopped passenger loading condition, route to the at least one passenger access door controller signals adapted to cause the passenger access door controller to open the passenger access door.”

Accordingly, the prior art references teach all of the claimed elements.

While it is considered that MacPherson teaches the invention as claimed above, if Applicant is of the opinion that MacPherson does not expressly disclose checking whether the entry/exit area has spatial dimensions required for the at least one of the boarding and the disembarking of the wheelchair user etc., then resort may be had to the teachings of Hsu to show it was known in the art to use spatial information to detect the loading conditions of a passenger conveyance in paras:
“[0101] Next, a foreground region is segmented based on the depth map and spatial information (step 154). In this step, regions corresponding to different passengers or other objects such as luggage can be segmented from the background. Finally, each segmented region is checked with a human shape model to determine whether the depth data is of a human (step 156). In one example, the depth-based human shape model can be a Deformable Part Model to increase robustness to occlusion. The part based model may also be trained for the depth data and sensor FOV to increase accuracy. Multiple models may be created for different passenger poses, like standing, sitting, and lying down. The results are then output to indicate, for example, a number of passengers or objects (step 158). The data processing module 136 thus not only outputs information as to whether there is a trapped passenger in the elevator car 22, but also the number of passengers that are trapped for communication to the rescue center module 138 to facilitate an appropriate rescue response.
[0131] In 3D tracking, the common 2D descriptors such as color and 2D projected shape (e.g., 2D gradients) are not available. As such, a 3D descriptor, i.e., a surface reflectivity histogram, a Histogram of Spatial Oriented 3D Gradients (HoSG3D), etc. may be used. The HoSG3D is different than the 2D HoG3D descriptor because the 3rd dimension is spatial, while in HoG3D, the 3rd dimension is time. However, passenger shape passenger may be sufficiently similar that using only HoSG3D may not be sufficiently discriminative to unambiguously hand a track from one sensor to another.” And 

claim 24
“A passenger conveyance special loading system, comprising: a depth-sensing sensor for capturing depth map data of an object within a field of view; a processing module in communication with the depth-sensing sensor to receive the depth map data, the processing module uses the depth map data to calculate passenger data associated with the object to determine a special loading condition; and a passenger conveyance controller to receive the passenger data from the processing module, wherein the passenger conveyance controller controls a passenger conveyance dispatch control function in response to the special loading condition..

Accordingly the prior art teaches all of the claim limitations were known.

The combination of the known elements is achieved by a known method of using spatial information to determine if a special loading condition exists such as a person in a wheel chair that needs access to the passenger conveyance that would need extra room to board the bus of MacPherson.
 
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, wheel chairs and associated loading and unloading locations would be determined such that the bus would accommodate the limited mobility of passengers in wheel chairs.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hsu to the prior art of MacPherson as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the method according to claim 1further comprising: stopping the vehicle in the stopping position based on the generated control signals see MacPherson para [0132] “automatically navigating or directing, e.g. decelerating, steering and bringing to a stop the vehicle at a designated boarding location 709 “ and claim 1 above “signals adapted for causing some or all of the steering controller and the speed controller to navigate the passenger bus to a desired location relative to a passenger loading facility and place the passenger bus in a stopped passenger loading condition”.  

Regarding claim 3 and the limitation the method according to claim 1, the processing the environment signals further including: 
g) detecting a path section that leads at least one of away from the entry/exit area and towards the entry/exit area in MacPherson para:
“[0189] It will further be seen that, in various aspects and embodiments, the invention(s) disclosed herein provide, among other improvements, passenger buses 100 having bodies 103 supported by frames 140 and housing pluralities of passenger seats 142 in a body housing 102; one or more passenger doors 120 configured to enable passenger access through one or more sides 104 of the body housing; at least one deployable passenger access ramp 200 configured to selectably provide a substantially continuous passenger path from a surface 709, 711 outside the body to at least one of the passenger doors 120, such deployable access ramps comprising at least one deployable passenger support panel 14, 10, 26 and, when deployed, a distal ramp edge 202. In such buses the frame 140 can be supported by a plurality of wheels 16 on the side of the frame comprising the passenger door and a plurality of wheels 16 on a side of the frame opposite the passenger door, each of the wheels supported by controllably extensible suspension units 18. Such a bus can further comprise one or more controllers 300, 302, 184, etc., configured, during a ramp deployment process when the bus 100 is stationary, to controllably extend or contract one or more of the controllably extensible suspension units 18 in order to control a grade of the at least one deployable passenger support panel 14, 10, 26; and while the bus is in motion, extend or contract at least one of the controllably extensible suspension units in order to dampen a rolling motion of a passenger compartment in the body 104 of the bus about at least one of a longitudinal axis 193 and a transverse axis 191 of the passenger compartment or the body 104.” ; 

h) checking whether the path section is independently traversable by the wheelchair user in MacPherson para:
“[0182] In addition to use of geo-fencing and other location-based automatic configuration of suspension and/or ramp systems to enable onloading or offloading of passengers and others from buses, the same types of devices can be used to cause buses to be raised above or dropped below normal ride height in order to clear door structures, rocks or other obstacles in roads or other driveways, etc. For example, a bus approaching a maintenance barn or other structure 700 can be caused to ‘sit down’ by contracting all four (or more) extensible suspension units 18 to a state of full or partial contraction in order to clear an overhead door or door structure of a height 738; likewise a plurality of unit(s) can be used to raise a bus 100 or part of a bus in order clear a known road or driveway obstacle.”; and 

i) recognizing that the path section is independently traversable by the wheelchair user, wherein the 
f) determining the stopping position is performed in response to recognizing that 
(i) the entry/exit area has the spatial dimensions required for the at least one of the boarding and the disembarking of the wheelchair user, 
(ii) the entry/exit area is independently traversable by the wheelchair user, and 
(iii) the path section is independently traversable by the wheelchair user in MacPherson paras:
“[0029] It will be appreciated by those skilled in the relevant arts that the invention(s) disclosed herein are compatible with a very wide variety of types of passenger buses 100, including articulated or other large transit buses, highway coaches, shuttles, and special buses adapted for transportation of wheel-chair bound or other passengers faced with mobility challenges.

[0119] In accordance with such embodiments, vehicle exterior condition sensors 211, 209 can, for example, include some or all of GPS systems 217; geofence devices; cameras 225; lidar devices 223; resistance and/or angle position meter(s) 208, e.g. to detect obstructions or limitations in freedom of motion. Vehicle exterior conditions monitored by such devices can, for example, include some or all of exterior topography, such as gates, platforms, objects in the vehicle's path; overhangs and other overhead objects; the presence of passenger(s) and/or their proximity to or location relative to a platform or loading site; the presence of a platform and/or its relative or absolute geographic location; the absolute or relative height of a platform; the absolute or relative location and/or orientation with respect to any other object(s); time of day and/or light conditions, weather, etc.; and/or any of a wide variety of conditions at or on a passenger loading platform or location, including for example weather, radius of curvature of platform, presence of passenger assistance device, e.g., wheel chair, walker, bicycle or stroller. It will be understood by those skilled in the relevant arts that such sensors, and others, can be used to detect or otherwise assess a wide variety of vehicle exterior conditions using known methods of application, and they will not be troubled in implementing at least basic functionality with respect to such assessments. And

[0127] Sensor(s) 250 such as lidar components 223, cameras 225, GPSs 217, etc., can also be adapted to provide information to controller(s) 300, 304, 308, 312, etc., concerning other special condition(s) at platform(s) 709 or other locations, such as weather, radius of curvature of platforms, presence of passenger assistance devices such as wheel chairs, walkers, bicycles or strollers, especially by using visual, infrared, laser, and/or other image and data interpretation and mapping schemes, including artificial recognition and other machine vision techniques.”.  

Regarding claim 4 and the limitation the method according to claim 1, the d) checking whether the entry/exit area is independently traversable by the wheelchair user further comprising: 
j) detecting an object within the entry/exit area; and 
k) checking whether the object is an obstacle for the wheelchair user that prevents the wheelchair user from independently traversing the entry/exit area see MacPherson para [0129] and [0182] with regard to “obstacles”.  

Regarding claim 5 and the limitation the method according to claim 4, wherein the obstacle for a wheelchair user is at least one of a stair step see MacPherson para [0028], a curbside see also MacPherson para [0025], a railway track, a path barrier, a wall, a fence, a flower pot, a hydrant, a rubbish bin, a movable object, and a vehicle see MacPherson para [0182].  

Regarding claim 6 and the limitation the method according to claim 1, the d) checking whether the entry/exit area is independently traversable by the wheelchair user further comprising: 
l) detecting a ground area of the entry/exit area see para:
“[0119] In accordance with such embodiments, vehicle exterior condition sensors 211, 209 can, for example, include some or all of GPS systems 217; geofence devices; cameras 225; lidar devices 223; resistance and/or angle position meter(s) 208, e.g. to detect obstructions or limitations in freedom of motion. Vehicle exterior conditions monitored by such devices can, for example, include some or all of exterior topography, such as gates, platforms, objects in the vehicle's path; overhangs and other overhead objects; the presence of passenger(s) and/or their proximity to or location relative to a platform or loading site; the presence of a platform and/or its relative or absolute geographic location; the absolute or relative height of a platform; the absolute or relative location and/or orientation with respect to any other object(s); time of day and/or light conditions, weather, etc.; and/or any of a wide variety of conditions at or on a passenger loading platform or location, including for example weather, radius of curvature of platform,”; 

m) determining an inclination of the ground area see para [0119] above” the presence of a platform and/or its relative or absolute geographic location; the absolute or relative height of a platform; the absolute or relative location and/or orientation with respect to any other object(s); and 
n) checking, based on the inclination, whether the ground area is suitable for traversal by the wheelchair user see MacPherson paras:
“[0038] For example, in a first mode, an access ramp can be deployed in such manner as to ensure that a slope 711 of the ramp is minimized, or a maximum designated slope 711 is not exceeded. For example, regulations under the Americans with Disabilities Act (ADA) currently require that access ramp slopes 711 not exceed one (1) unit of rise to six (6) units of run (1:6 slope, approximately 9.5 degrees from level). Through the use of Hall-effect and other angle- or position-sensitive devices 208 (FIG. 2D), the invention enables entire access ramps 200, or one or more individual panels 10, 14, 26 etc., thereof, to be deployed at slopes 710 not exceeding such maximum values, either by causing the ramp panel(s) 10, 14, etc., to be suitably deployed relative to one another (for example, some ramps at angles exceeding specified slopes and others at lesser slopes), and/or by causing suspension units 18 associated with one or more wheels 16 of the bus to be contracted, and/or extended, so that the bus kneels until a desired slope 710 has been established. 

[0040] As a further example, in a second mode of operation, sensor(s) 208 can be used to drive slopes of each of a plurality of ramp panels 10, 14, 26, etc., with respect to the ground, each other, and/or the bus chassis to a constant rise/run ratio, for example to a slope consistent with a panel or region 14, 15 of the bus floor near the access door 112, so as to reduce or eliminate a break-over angle 19 (FIG. 4A) at a hinge or other connection between an ramp platform 10 and ramp or floor panel 14 inside the bus. For example, one or more angles 715 between surfaces 10, 14, 15 (FIG. 4) can be driven as close as possible to zero, or within another desired tolerance (e.g., approximately 2 degrees, ramp platform matching entrance floor slope), making a longer, constant-slope entrance path from curb height 709 to a main bus aisle way, e.g. an aisle in the center of the passenger compartment. Again, such mode(s) can be implemented through the use of suitably-adapted panel angle sensors, contraction and/or extension of one or more suspension unit(s) 18, etc.

[0107] 1. If acceptable constant-slope ramp angles (within a desired tolerance, e.g., not more than 2 degrees difference between adjacent panels 10, 14, 15) are reached before ground or other contact, controller(s) 300, 302 can suspend ramp deployment and hold ramp at constant slope angle position.
 [0108] 2. Controller(s) 300, 302, 183, 184 can initiate kneeling/contraction operations with respect to a first extensible suspension unit 18, e.g., the unit closest to the passenger ramp. 
[0109] 3. If contact with ground or other object 709 is not sensed when a first kneeling operation is completed, suspension controller(s) can initiate second (e.g. door side) suspension kneeling. 
[0110] 4. If contact with ground is not sensed, any further kneeling process is completed, controller(s) 300, 302 can resume ramp deployment until maximum desired slope (e.g. ADA slope limit) is reached, then suspend ramp deployment.” (Emphasis added).  

Regarding claim 7 and the limitation the method according to claim 1, the d) checking whether the entry/exit area is independently traversable by the wheelchair user further comprising: 
o) detecting a ground area of the entry/exit area see MacPherson para [0182] “ the same types of devices can be used to cause buses to be raised above or dropped below normal ride height in order to clear door structures, rocks or other obstacles in roads or other driveways”; 
p) determining a ground covering of the ground area by LIDAR in para [0119] “Vehicle exterior conditions monitored by such devices can, for example, include some or all of exterior topography”; and 
q) checking, based on the ground covering, whether the ground area is suitable for traversal by the wheelchair user in MacPherson para [0182] “ likewise a plurality of unit(s) can be used to raise a bus 100 or part of a bus in order clear a known road or driveway obstacle.”.  

Regarding claim 8 and the limitation the method according to claim 7, wherein the ground covering includes at least one of a concrete surface, an asphalted road surface, cobblestones, a paved walkway, a forest path, a gravel path, a wet layer, a layer of snow, a mud layer, a layer of leaves, and a layer of sand see MacPherson para [0182] above and MacPherson para [0119] with regard to “weather, etc.” “and/or any of a wide variety of conditions at or on a passenger loading platform or location, including for example weather, radius of curvature of platform, presence of passenger assistance device, e.g., wheel chair”.  
Regarding claim 9 and the limitation the method according to claim 1, wherein a digital map of a database is taken into account in the processing the environment signals see MacPherson para:
“[0121] The navigation of the bus to stop(s) 709 and/or other locations, and placement of the bus 100 into desired juxtapositions relative to such locations, can be based on digital topographical and/or geographical maps, and/or on the use of any or all of sensor(s) 250 to determine the contours or proximity of any objects within the vicinity of the bus, without reference to previously-stored maps.”.  

Regarding claim 10 and the limitation the method according to claim 9, the f) determining the stopping position further comprising: f) determining the stopping position based on the digital map of the database see MacPherson para:

“[0179] In embodiments in which a bus 100 and/or controller 300 is provided with a GPS 217 or other mobile geographic positioning device 211, 219, 221, 228 etc., the controller 300 can, when in a desired position or distance 810 from a load point 700, 709, commence such processes using curb height 712 and other data stored locally on the bus 100 or remotely, and accessible by the controller 300 using wireless communications devices. Such data can be stored in tabular form, for example in the form of data sets associating loading point characteristics such as passenger surface heights 712 with specific locations associated with specific locations on digital maps, etc. In other words, for example, a desired vertical offset or other system configuration parameter can be determined at least partly by comparison of a signal representing a location of the bus to data representing digital map information. Alternatively such configuration parameters can be provided in the form of digital look-up tables provided by transit operators, etc.”.  
  
Regarding claim 12 and the limitation the device according to claim 1, wherein the vehicle includes the device see MacPherson para [0179] above bus 100 and controller 300.  

Regarding claim 13 and the limitation the device according to claim 1, wherein the device is configured to execute a computer program to receive the vehicle environment signals, process the vehicle environment signals, and generate the control signals see MacPherson para:
“[0199] In further aspects and embodiments, the invention provides computer program products, and persistent machine-readable media storing such products, adapted for the operation and control of any of the systems, buses, and/or processes disclosed, suggested, or otherwise described herein.”.  

Regarding claim 14 and the limitation the device according to claim 11, wherein the computer program is stored on a machine-readable storage medium see MacPherson para:

“[0199] In further aspects and embodiments, the invention provides computer program products, and persistent machine-readable media storing such products, adapted for the operation and control of any of the systems, buses, and/or processes disclosed, suggested, or otherwise described herein.”.  


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210155264 A1 to MacPherson; Robert Ian et al. (MacPherson) in view of US 20160289044 A1 to Hsu; Arthur et al. (Hsu) as applied to the claims above and further in view of US 11154442 B1 to Dean; Jered Harvey et al. (Dean) (filed 20180126).

Regarding claims 1-14, the rejections of the claims above are incorporated herein.


As explained above, MacPherson is using sensors such as LIDAR to detect obstacles including curbs or other objects as well as passengers in wheel chairs at loading locations and determining appropriate and specific pickup/entry and drop off/exit locations based on, inter alia environmental conditions.  MacPherson also clearly sets forth taking into account slope limits when deploying the ramp until the maximum desired slope (e.g. ADA slope limit) is reached in paras [0028] “ until a distal edge 202 of the ramp 200 contacts the curb, ground, sidewalk, passenger area, or other passenger-loading surface 709”  and [0110]:

“[0110] 4. If contact with ground is not sensed, any further kneeling process is completed, controller(s) 300, 302 can resume ramp deployment until maximum desired slope (e.g. ADA slope limit) is reached, then suspend ramp deployment”.


 	While it is considered that the combination of MacPherson and Hsu teach the claimed invention as explained above, if applicant is of the opinion that the combination of Macpherson does not take into account the specifics of checking whether the entry/exit area is independently traversable by the wheelchair user; e) recognizing that the entry/exit area is independently traversable by the wheelchair user, d) checking whether the entry/exit area is independently traversable by the wheelchair user further comprising: 1) detecting a ground area of the entry/exit area; m) determining an inclination of the ground area; and n) checking, based on the inclination, whether the ground area is suitable for traversal by the wheelchair user, etc. then resort may be had to the teachings of Dean with regard to safety manager 550 in fig. 5 determining whether a wheel as explained in Col. 31, Lines 51+:
“(167) Referring to FIG. 6 and FIG. 5, the safety manager 550 communicates with sub-processes that monitor S-MMS 18 states relative to tipping (basic stability manager 520) and collision (collision monitor 530). Safety manager 550 includes a rules engine which uses inputs from one or more of a basic stability manager 520, collision monitor 530, and/or communications manager 510 to maintain a master list of known objects, planes, surfaces, and conditions (e.g. such as ground profiles) in relation to the S-MMS 18. The safety manager 550 combines one or more inputs in order to determine where the S-MMS 18 may safely drive and the current status of the S-MMS 18. Additionally or alternatively, the safety manager 550 may include a sensor tasker which may change one or more sensor update rates for possible unsafe conditions (e.g. such as collisions and/or tipping danger). The safety manager 550 may modify or override user inputs from the HMI 352 before they are communicated to the motor controller 351. It may independently send commands to one or more of the HMI 352 and the motor controller 351.

Col. 35, Lines 45+:

(184) Stability Manager Overview

(185) Tipping is a major issue for MMSs such as mobile chairs. Studies of mobile chair related injuries show that tips and falls account for over half of all wheelchair related injuries in the US. The majority of these injuries occur due to uneven terrain, like curbs, ramps, stairs, and other ground features. Some studies have put these numbers as high as 75-80% of all wheelchair related injuries. Tips and falls can cause severe injuries, including broken bones, concussions, and traumatic brain injuries. And yet, when suggesting and developing solutions to address the challenge of tipping, the prevailing wisdom has been to improve the chassis or suspension of MMSs rather than looking at sensor or control system improvements.

Col. 36, Lines 56+:

(188) In the example of FIG. 18, tipping avoidance includes both monitoring the current orientation of the S-MMS 18D (pitch and roll) and acquiring knowledge of upcoming terrain, such as slopes and drops. Moreover, proper understanding of the safety of upcoming terrain in this example involves terrain information being analyzed with respect to the current orientation of the S-MMS 18D.

Col. 41, Lines 57+:

(213) FIG. 24 illustrates an S-MMS 18E traveling on an imaginary, ideal flat plane 1720. In this example, two conditions may cause the S-MMS 18E to tip: 1) slopes greater than a maximum grade (e.g. slope or angle of incline or decline) for which they are rated/allowed (e.g. greater than the maximum tilt angle) and/or 2) sudden drops or rises. As a non-limiting example, many current mobile chair MMSs are sold with warnings on both the maximum grade for which they are rated and the maximum step height (vertical rise or drop, such as for a step) for which they are rated. A current mobile chair may be rated for a maximum grade of 12-degrees and a maximum step height of 2.5-inches, as an example. Using these example values, if the S-MMS 18E was traveling on level ground 1720 and the front wheel 1220a dropped off a sharp step of 2.5-inches 2430, the S-MMS 18E may tip and injure the user.”

	And obstacle detection in Col. 62, Lines 62+:
“(301) At least a portion of the sensor data from the scanning sensors 4140a-c optionally may be used by or for the stability manager 520 (FIG. 5) during operation. In an embodiment, the one or more sensor reports from sensors used for collision avoidance may be used by collision monitor 530 to detect an obstacle, such as a wall. The presence of an impending collision may then be reported to the safety manager 550. At the same time, one or more sensor reports may be used by the stability manager 520 to detect the same wall as a possible step or inclined surface. In this example, the safety manager 550 of the SAC 302B may choose to treat the sensor reports consistent with the collision monitor 530. Additionally or alternatively, in some embodiments, the scanning sensors 4140a-c may be positioned or otherwise configured to perform a scan of the zone Z.sub.SWEEP at an elevation greater than one or more sensor positions used by the stability manager 520 (FIG. 5) (i.e., the scanning sensor 4140a-c may be configured to measure distance of objects or surfaces other than the surface upon which the S-MMS 18 is operating).”


Dean is considered analogous art because Dean is directed towards “a motorized mobile system” concerned with the safe autonomous conveyance of passengers, especially by an autonomous wheel chair in for example the Figures below:

    PNG
    media_image6.png
    567
    775
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    622
    699
    media_image7.png
    Greyscale
.

    PNG
    media_image8.png
    525
    718
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    551
    524
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    802
    572
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    541
    750
    media_image11.png
    Greyscale


Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known equivalent technique for determining whether an area that is about to be traversed by a wheel chair is actually “safe” to be independently traversable by the wheelchair as taught by at least Dean above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bus of MacPherson and Hsu would include the safety manager 550 as taught by Dean as known in the art and explained above  “the safety manager 550 may include a sensor tasker which may change one or more sensor update rates for possible unsafe conditions (e.g. such as collisions and/or tipping danger). The safety manager 550 may modify or override user inputs from the HMI 352 before they are communicated to the motor controller 351.”
Such a combination would provide the benefits of allowing the bus of MacPherson to override the user input of the passenger requesting to exit at a location that is “unsafe” for all the reasons above, and choose a “safe” location to stop to allow a person in a wheel chair to exit the ramp.  Especially where the ramp is “below the maximum ADA recommended angle” AND at a location where the ground plane also has a slope “below the maximum ADA recommended angle.” As taught by MacPherson and Dean Figures 18 and 24 above. Further, MacPherson would have the ability to determine the maximum allowable inclination of the loading location 709 based on the “weight of the user” as taught by Dean Col. 42, Lines 24+:
“In some embodiments, other factors may be included in tip prevention, including the mass of the S-MMS 18, the weight of the user, center of gravity of the occupied S-MMS 18, loading (e.g. extra weight, such as extra battery packs, backpacks, etc.), and other relevant data that may affect how, and if, an S-MMS 18 will tip under certain conditions.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Dean mutatis-mutandi to claims 1-14 to the prior art combination of MacPherson and Hsu as explained above for the express benefit of loading and unloading a passenger in a wheel chair in a “safe” location as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 15 and the limitation the method according to claim 6, wherein the n) checking, based on the inclination, whether the ground area is suitable for traversal by the wheelchair user comprising: 
comparing the determined inclination to a maximum limit inclination see the teachings of Macpherson with regard to the ADA maximum limit and the teachings of Dean Fig. 24, 
determining the ground area is unsuitable for traversal by the wheelchair user when the determined inclination exceeds the maximum limit inclination see Dean Fig. 24 “STOP ZONE”, and 
determining the ground area is suitable for traversal by the wheelchair user when the determined inclination is less than or equal to the maximum limit inclination see Dean Fig. 24 WARNING ZONE 2440, SAFE ZONE 2450 and associated descriptive texts.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known equivalent technique for determining whether the “inclination” of an area that is about to be traversed by a wheel chair is actually “safe” to be independently traversable by the wheelchair as taught by at least Dean above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the bus of MacPherson and Hsu would include the safety manager 550 as taught by Dean as known in the art and explained above  “the safety manager 550 may include a sensor tasker which may change one or more sensor update rates for possible unsafe conditions (e.g. such as collisions and/or tipping danger). The safety manager 550 may modify or override user inputs from the HMI 352 before they are communicated to the motor controller 351.”
Such a combination would provide the express benefits of allowing the bus of MacPherson to determine a “safe” location to stop to allow a person in a wheel chair to enter/exit the ramp by determining the ground area is suitable for traversal by the wheelchair user when the determined inclination is less than or equal to the maximum limit inclination set by the ADA.
Accordingly, MacPherson would not only ensure the ramp itself is deployed “below the maximum ADA recommended angle” BUT ALSO at a location where the ground plane also has a slope “below the maximum ADA recommended angle.” as taught by MacPherson and especially Dean Figures 18 and 24 above. 
Further, MacPherson would have the ability to determine the maximum allowable inclination of the loading location 709 based on the “weight of the user” as taught by Dean Col. 42, Lines 24+:
“In some embodiments, other factors may be included in tip prevention, including the mass of the S-MMS 18, the weight of the user, center of gravity of the occupied S-MMS 18, loading (e.g. extra weight, such as extra battery packs, backpacks, etc.), and other relevant data that may affect how, and if, an S-MMS 18 will tip under certain conditions.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Dean to the prior art combination of MacPherson and Hsu for the express benefit of loading and unloading a passenger in a wheel chair in a “safe” location as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For Example US 20200111370 A1 to Dyer; John Wesley et al. teaches inter alia, an autonomous vehicle responding to a pickup or drop-off of passengers and determining the precise location based on, inter alia a queue of vehicles that would be pertinent to the combination of MacPherson by providing the passenger the expected “wait time” for pick-up of drop off.  See Dyer ABSTRACT, Figures 1, 4, 5, 7A and claims 1 and 7-9

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220505                                                                                                                              



/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665